                Case: 19-11979         Doc: 25      Filed: 07/08/19     Page: 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE:
                                                               Case No.: BK-19-11979-SAH
DONALD J GIULIANO                                              Chapter 7
NICOLE L GIULIANO,

        DEBTORS.


   MOTION FOR RELIEF FROM AUTOMATIC STAY AND ABANDONMENT OF
 PROPERTY AND BRIEF IN SUPPORT THEREOF AND NOTICE OF OPPORTUNITY
                           FOR HEARING

        COMES NOW, U.S. BANK NATIONAL ASSOCIATION, (hereinafter referred to as

Movant) and pursuant to the provisions of Title 11 U.S.C §361, §362 and §554, moves the Court to

grant it relief from the automatic stay and for an order of abandonment of the property hereinafter

described. In support of its Motion, Movant alleges and states as follows:

        1. That the original makers, for a good and valuable consideration, made, executed and

delivered to the Payee, a certain written promissory note; a true copy of said note and endorsements

thereon, if any, is hereto attached, and made a part hereof.

        2. As a part of the same transaction, and to secure the payment of said note and the

indebtedness represented thereby, the said makers, being then the owners of the real estate

hereinafter described, made, executed and delivered to the Payee, a real estate mortgage in writing,

and therein and thereby mortgaged and conveyed to said mortgagee the following described real

estate situated in Cleveland County, State of Oklahoma, to-wit:

        Lot One (1), in Block Forty-Three (43), of TALAVERA SECTION 5, an Addition
        to the City of Oklahoma City, Cleveland County, Oklahoma, according to the
        recorded plat thereof.
        a/k/a 16908 Triana Dr, Oklahoma City, OK 73170
                 Case: 19-11979          Doc: 25      Filed: 07/08/19        Page: 2 of 4




with the buildings and improvements and the appurtenances, hereditaments and all other rights

thereunto appertaining or belonging, and all fixtures then or thereafter attached or used in

connection with said premises. A true and correct copy of said mortgage is attached hereto, and

made a part hereof.

        3. As the holder of the Note, Movant is duly authorized to bring this action.

        4. Default has been made upon said note and mortgage. As of May 17, 2019, the loan is

due for the March 1, 2019, and subsequent payments with an outstanding principal balance of

$176,738.53 plus accruing interest, attorney fees, costs and expenses, and other allowable charges.

        5. The mortgage of Movant constitutes a valid lien against the mortgaged property, prior

and superior to any right, title, lien, estate or interest of the Debtor or Estate.

        6. Movant will suffer irreparable injury, loss and damage unless the automatic stay is

terminated so as to permit Movant to commence with foreclosure action.

        7. Notice of the Motion has been afforded to the Trustee, the Debtor and all parties

claiming an interest in the subject property.

                WHEREFORE, Movant requests that Movant, through its agents, servicers and

representatives is permitted to contact Debtor(s) and/or Debtor('s") counsel for the purpose of

engaging in discussions and consideration for possible loss mitigation options, solutions and/or

resolutions with regard to the underlying mortgage and note, including, but not limited to loan

modification or other loss mitigation alternatives.

                WHEREFORE, Movant moves the Court for an Order vacating or modifying the

automatic stay herein as provided by 11 U.S.C. §362 and directing the Trustee herein to abandon

the mortgaged property as authorized by 11 U.S.C. §554 so as to permit Movant and other

interested parties to enforce their liens against the subject property.
               Case: 19-11979       Doc: 25     Filed: 07/08/19     Page: 3 of 4




                      NOTICE OF OPPORTUNITY FOR HEARING

       Your rights may be affected. You should read this document carefully and consult your

attorney about your rights and the effect of this document. If you do not want the Court to grant

the requested relief, or you wish to have your views considered, you must file a written response

or objection to the requested relief with the Clerk of the United States Bankruptcy Court for the

Western District of Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, OK 73102 no later

than 14 days from the date of filing of this request for relief. You should also mail a file-

stamped copy of your response or objection to the undersigned Movant attorney (and others who

are required to be served) and file a certificate of service with the Court. If no response or

objection is timely filed, the Court may grant the requested relief without a hearing or further

notice. The 14 day period includes the 3 days allowed for mailing provided for the Rule 9006(f)

Fed.R.Bankr. Proc.



                                                   U.S. BANK NATIONAL ASSOCIATION,



                                       By:         s/ Matthew J. Hudspeth
                                                   MATTHEW J. HUDSPETH - #14613
                                                   JIM TIMBERLAKE - #14945
                                                   Baer Timberlake, P.C.
                                                   4200 Perimeter Center, Suite 100
                                                   Oklahoma City, OK 73112
                                                   Telephone: (405) 842-7722
                                                   Fax: (918) 794-2768
                                                   mhudspeth@baer-timberlake.com
                                                   Attorney for Movant
               Case: 19-11979        Doc: 25     Filed: 07/08/19      Page: 4 of 4




                                     CERTIFICATE OF SERVICE

       I hereby certify that I mailed a true and correct copy of the above and foregoing Motion with
postage thereon fully prepaid to all parties claiming an interest in the subject property as listed
below, and to those parties listed on the attached Creditor’s Mailing Matrix, on July 8, 2019.

Donald J Giuliano
Nicole L Giuliano
16908 Triana Dr
Oklahoma City, OK 73170

        The following persons should have received notice of the above and foregoing instrument
on the same day it was filed by the Court’s CM/ECF Electronic Noticing System.

John D. Mashburn
1616 E 19th Street, Suite 301A
Edmond, OK 73013

Chuck Moss
500 N. Meridian, Suite 300
Oklahoma City, OK 73107



                                     By:         s/ Matthew J. Hudspeth
                                                 MATTHEW J. HUDSPETH - #14613
                                                 JIM TIMBERLAKE - #14945
                                                 Baer Timberlake, P.C.
                                                 4200 Perimeter Center, Suite 100
                                                 Oklahoma City, OK 73112
                                                 Telephone: (405) 842-7722
                                                 Fax: (918) 794-2768
                                                 mhudspeth@baer-timberlake.com
                                                 Attorney for Movant
